Title: [Diary entry: 23 March 1787]
From: Washington, George
To: 

Friday 23d. Mercury at 44 in the Morning—46 at Noon And 38 at N. The Wind shifted from the Southward to the No. West in the Night and blew violently hard, which it continued to do all day turning cold & very disagreeable. Rid to all the Plantations. Finished about 9 Oclock breaking up all the ground in field No. 9 in the Neck. The Muddy hole force all at French’s putting up the fence along the road as all the Dogue run hands were except the plowers—One of which was cross plowing a piece of ground (abt. an acre) in the Meadow, to receive 3 bushels of Oats sent me by Genl. Spotswood. Two were breaking up as much of the ground between the two Meadows (which they had been obliged to leave on acct. of the wet) as they now could do for water and the 4th was harrowing in Oats. At Frenchs the wind had blown down the fence between Fields No. 1 & 4. From this place Gray moved this day. At the Ferry all the Oats would be Sowed this day in field No. 2 the quantity 55½ Bushels Whereof 45½ bush. were of the Poland sort & 10 bushls. of those from Mr. Young’s. The cross harrowing of these could not be given to day, as the wind blew too hard to sow the grass Seeds, which preceeded the 2d. harrowing.